Citation Nr: 1533345	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this claim for development in November 2009.     In May 2011, the Board denied the claim for service connection.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court vacated the Board's decision denying the claim on appeal, and remanded to the case to the Board.  Following another Board remand   in January 2013, the Board again denied the claim on appeal in January 2014.  Thereafter, in March 2015 the Court vacated the Board's January 2014 decision, and remanded the case to the Board for further adjudication consistent with its Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision denying service connection for the cause of the Veteran's death, stating that the Board had not provided an adequate statement of reasons or bases for relying on a June 2013 VA examination report in denying the claim.  Specifically, the Court indicated that the 2013 opinion was not supported by a clear rationale as the examiner noted a possible link between Agent Orange exposure and colon cancer, but failed to address why it was not at least as likely as not that the Veteran's cancer was caused 
by Agent Orange exposure, and failed to address individual risk factors for colon cancer, such as family history.  In short, the Court found the opinion to be conclusory.  Thus, the Board finds that a new medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from a VA oncologist as to whether the Veteran's colon cancer was at least as likely as not (50 percent or greater) related to his exposure to Agent Orange in service.  

The oncologist should provide a detailed rationale for the opinion provided.  Specifically, the examiner should address all of the Veteran's risk factors for colon cancer and explain how the presence or absence of such factors have shaped the opinion provided.  

2.  After completion of the above, review the record and determine if the appellant's claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claim remains denied, issue a supplemental statement of the  case and afford the appellant and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




